
	

114 HRES 527 IH: Supporting the goals and ideals of American Education Week.
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 527
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Joyce (for himself, Mr. Takano, Mr. Ashford, Ms. Esty, and Mr. Honda) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of American Education Week.
	
	
 Whereas November 16 through November 20, 2015, marks the 94th annual observance of American Education Week;
 Whereas public schools are the backbone of the Nation’s democracy, providing young people with the tools they need to maintain the Nation’s precious values of freedom, civility, and equality;
 Whereas, by equipping young people in the United States with both practical skills and broader intellectual abilities, public schools give them hope for, and access to, a productive future;
 Whereas people working in the field of public education, be they teachers, higher education faculty and staff, paraeducators, custodians, substitute educators, bus drivers, clerical workers, food service professionals, workers in skilled trades, health and student service workers, security guards, technical employees, or librarians, work tirelessly to serve children and communities throughout the Nation with care and professionalism; and
 Whereas public schools are community linchpins, bringing together adults, children, educators, volunteers, business leaders, and elected officials in a common enterprise: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of American Education Week; and
 (2)encourages the people of the United States to observe American Education Week by reflecting on the positive impact of all those who work together to educate children.
			
